Exhibit 10.6

 

EXECUTION COPY

 

ACQUISITION AGREEMENT

 

THIS ACQUISITION AGREEMENT dated as of November 19, 2009 (this “Agreement”), is
between Cloud Peak Energy Inc., a Delaware corporation (“Cloud Peak”), and Rio
Tinto Energy America Inc., a Delaware corporation (“RTEA”).  Certain terms used
in this Agreement are defined in Section 1.1.  Except as otherwise specified in
this Agreement, all capitalized terms used herein that are defined in the Master
Separation Agreement (as defined below) have the respective meanings specified
therein.

 

RECITALS

 

WHEREAS, through a series of structuring transactions, RTEA contributed the
non-Colorado Western United States coal mining business (other than the Colowyo
mine) (the “Coal Business”) of Rio Tinto America Inc., a Delaware corporation
(“RTA”) to Cloud Peak Energy Resources LLC, a Delaware limited liability company
(“CPE LLC”);

 

WHEREAS, prior to the completion of the transactions contemplated in this
Agreement, RTEA and Kennecott Management Services Company, a Delaware
corporation (“KMS”) owned all of the outstanding Common Membership Units (as
defined below) of CPE LLC;

 

WHEREAS, concurrent with the execution of this Agreement, (i) RTA, RTEA, KMS,
Cloud Peak, CPE LLC and certain subsidiaries of CPE LLC will enter into a Master
Separation Agreement, (ii) Cloud Peak, RTEA and KMS will enter into the Third
Amended and Restated Limited Liability Company Operating Agreement of CPE LLC
(the “LLC Agreement”) and (iii) Cloud Peak, RTEA and KMS and/or their respective
Affiliates will enter into the Transaction Documents, including the Tax
Receivable Agreement;

 

WHEREAS, Cloud Peak desires to acquire a portion of RTEA’s interest in the Coal
Business through the acquisition from RTEA of Common Membership Units (as
defined below) in CPE LLC, and, as consideration, will issue to RTEA the CPE
Note (as defined below);

 

WHEREAS, the Underwriters have required, as a condition to their entering into
the Underwriting Agreement, that Cloud Peak grant the Underwriters an option
(the “Overallotment Option”) to purchase up to an additional 4,590,000 shares of
Common Stock from Cloud Peak to cover overallotments of shares in the Initial
Public Offering (the “Overallotment”); and

 

WHEREAS, upon the exercise of the Overallotment Option, Cloud Peak desires to
acquire an additional portion of RTEA’s interest in the Coal Business through
the acquisition from RTEA of additional Common Membership Units in CPE LLC.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Cloud Peak and RTEA hereby
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 


1.1.                              CERTAIN DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED IN THIS SECTION
1.1:


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute and the rules and regulations thereunder in effect from
time to time.  Any reference herein to a specific provision of the Code shall
mean, where appropriate, the corresponding provision in any successor statute.

 

“Common Membership Units” means the limited liability company common membership
units of CPE LLC as described in the LLC Agreement.

 

“Common Stock” means the common stock, $0.01 par value per share, of Cloud Peak.

 

“Encumbrance” means, with respect to any specified asset, any security interest,
lien, mortgage, claim, charge, pledge, restriction, option, reservation,
equitable interest, deed of trust, right of first refusal, easement, servitude
or encumbrance of any nature.

 

“First Closing Date” has the meaning set forth in Section 3 of the Underwriting
Agreement.

 

“Initial Public Offering” means the initial public offering registered under the
Securities Act of the Common Stock of Cloud Peak.

 

“Optional Closing Date” has the meaning set forth in Section 3 of the
Underwriting Agreement.

 

“Master Separation Agreement” means the Master Separation Agreement dated as of
the date hereof among RTA, RTEA, KMS, Cloud Peak, CPE LLC and certain
subsidiaries of CPE LLC.

 

“Underwriters” means the several underwriters of the offering named in the
Underwriting Agreement.

 

“Underwriting Agreement” means the underwriting agreement to be entered into
among Cloud Peak and the Underwriters for the Initial Public Offering.

 


1.2.                              ADDITIONAL TERMS.  IN ADDITION TO THE DEFINED
TERMS IDENTIFIED IN SECTION 1.1, THE FOLLOWING TERMS HAVE THE MEANINGS ASSIGNED
IN THE SECTIONS REFERRED TO IN THE TABLE BELOW:

 

Term

 

Section

Acquisition Closing

 

2.4

Agreement

 

Preamble

Business Day

 

Master Separation Agreement

Cloud Peak

 

Preamble

Coal Business

 

Recitals

 

2

--------------------------------------------------------------------------------


 

CPE LLC

 

Recitals

CPE Note

 

2.2

KMS

 

Recitals

Law

 

Master Separation Agreement

LLC Agreement

 

Recitals

New York Courts

 

5.3

Overallotment

 

Recitals

Overallotment Acquisition Closing

 

3.3

Overallotment Option

 

Recitals

RTA

 

Recitals

RTEA

 

Preamble

Tax Receivable Agreement

 

Master Separation Agreement

Transaction Documents

 

Master Separation Agreement

Unit(s)

 

2.1

Unit Price

 

2.2

 

ARTICLE 2

 

ACQUISITION OF UNITS

 


2.1.                                    ACQUISITION.  RTEA HEREBY AGREES TO SELL
TO CLOUD PEAK AND CLOUD PEAK HEREBY AGREES TO ACQUIRE FROM RTEA A PORTION OF
RTEA’S INTEREST IN THE COAL BUSINESS THROUGH THE ACQUISITION OF 30,600,000
COMMON MEMBERSHIP UNITS (EACH A “UNIT” AND COLLECTIVELY, THE “UNITS”), FREE AND
CLEAR OF ALL ENCUMBRANCES.


 


2.2.                                    UNIT PRICE.  THE PRICE OF EACH UNIT
SHALL EQUAL $14.175 (THE “UNIT PRICE”). AS CONSIDERATION FOR THE UNITS, CLOUD
PEAK SHALL ISSUE A PROMISSORY NOTE (THE “CPE NOTE”) IN A PRINCIPAL AMOUNT EQUAL
TO THE NUMBER OF UNITS MULTIPLIED BY THE UNIT PRICE, IN THE FORM ATTACHED HERETO
AS EXHIBIT A.


 


2.3.                                    PAYMENT OF NOTE.  CLOUD PEAK HEREBY
AGREES TO USE ALL OF THE NET PROCEEDS OF THE INITIAL PUBLIC OFFERING TO PAY THE
CPE NOTE IN FULL AS PROMPTLY AS PRACTICABLE BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY RTEA IN WRITING IN ACCORDANCE WITH
THE REQUIREMENTS OF THE CPE NOTE.  THE FAILURE BY CLOUD PEAK TO PAY THE CPE NOTE
SHALL CONSTITUTE A BREACH OF THIS AGREEMENT.


 


2.4.                                    ACQUISITION CLOSING.  THE CLOSING OF THE
TRANSACTIONS CONTEMPLATED IN THIS ARTICLE 2 (THE “ACQUISITION CLOSING”) SHALL
TAKE PLACE ON THE DATE HEREOF.


 


2.5.                                    FIRPTA CERTIFICATE.  PRIOR TO THE
ACQUISITION CLOSING, RTEA SHALL PROVIDE CLOUD PEAK WITH A FIRPTA CERTIFICATE, IN
THE FORM ATTACHED HERETO AS EXHIBIT B, DULY EXECUTED BY AN OFFICER OF RTEA.


 


2.6.                                    TRANSFER TAXES AND FEES.  CLOUD PEAK
SHALL BE RESPONSIBLE FOR ANY DOCUMENTARY, TRANSFER, SALES OR OTHER TAXES, IF
ANY, IMPOSED BY REASON OF THE SALE OF THE UNITS UNDER THIS AGREEMENT AND ANY
DEFICIENCY, INTEREST OR PENALTY ASSERTED WITH RESPECT THERETO.

 

3

--------------------------------------------------------------------------------



 


ARTICLE 3


 


ACQUISITION OF OVERALLOTMENT UNITS


 


3.1.                                    OVERALLOTMENT ACQUISITION.  IN THE EVENT
THE UNDERWRITERS EXERCISE THE OVERALLOTMENT OPTION AND THE TRANSACTIONS RELATED
TO THE OVERALLOTMENT OPTION SET FORTH IN THE UNDERWRITING AGREEMENT ARE
CONSUMMATED, RTEA HEREBY AGREES TO SELL TO CLOUD PEAK AND CLOUD PEAK HEREBY
AGREES TO ACQUIRE FROM RTEA A PORTION OF RTEA’S INTEREST IN THE COAL BUSINESS
THROUGH THE ACQUISITION OF A NUMBER OF COMMON MEMBERSHIP UNITS, FREE AND CLEAR
OF ALL ENCUMBRANCES, EQUAL TO THE NUMBER OF SHARES OF COMMON STOCK SOLD BY CLOUD
PEAK PURSUANT TO THE OVERALLOTMENT OPTION (EACH AN “OVERALLOTMENT UNIT” AND
COLLECTIVELY, THE “OVERALLOTMENT UNITS”), WHICH MAY BE UP TO 4,590,000 SHARES OF
COMMON STOCK.


 


3.2.                                    OVERALLOTMENT UNIT PRICE.  THE PRICE OF
EACH OVERALLOTMENT UNIT SHALL EQUAL THE UNIT PRICE. CLOUD PEAK SHALL PAY TO RTEA
AN AMOUNT EQUAL TO THE NUMBER OF OVERALLOTMENT UNITS MULTIPLIED BY THE UNIT
PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED
BY RTEA IN WRITING AT THE OVERALLOTMENT ACQUISITION CLOSING (AS DEFINED BELOW).


 


3.3.                                    OVERALLOTMENT ACQUISITION CLOSING.  THE
CLOSING OF THE TRANSACTIONS CONTEMPLATED IN THIS ARTICLE 3 (THE “OVERALLOTMENT
ACQUISITION CLOSING”) SHALL TAKE PLACE NO LATER THAN 1 P.M. EST, ON THE BUSINESS
DAY FOLLOWING THE OPTIONAL CLOSING DATE.


 


3.4.                                    TRANSFER TAXES AND FEES.  CLOUD PEAK
SHALL BE RESPONSIBLE FOR ANY DOCUMENTARY, TRANSFER, SALES OR OTHER TAXES, IF
ANY, IMPOSED BY REASON OF THE SALE OF THE OVERALLOTMENT UNITS UNDER THIS
AGREEMENT AND ANY DEFICIENCY, INTEREST OR PENALTY ASSERTED WITH RESPECT THERETO.


 


3.5.                                    CONDITIONS TO OVERALLOTMENT ACQUISITION
CLOSING.  THE OBLIGATIONS OF BOTH CLOUD PEAK AND RTEA UNDER THIS ARTICLE 3 ARE
SUBJECT TO THE FULFILLMENT OR WAIVER OF THE FOLLOWING CONDITIONS:


 


3.5.1.                          THE UNDERWRITERS SHALL HAVE EXERCISED THEIR
OVERALLOTMENT OPTION AND THE TRANSACTIONS RELATED TO THE OVERALLOTMENT OPTION
SET FORTH IN THE UNDERWRITING AGREEMENT ARE CONSUMMATED; AND


 


3.5.2.                          THERE SHALL NOT HAVE BEEN ISSUED AND BE IN
EFFECT ANY ORDER, DECREE OR JUDGMENT OF, OR IN, ANY COURT, TRIBUNAL OF COMPETENT
JURISDICTION OR GOVERNMENTAL AUTHORITY WHICH MAKES THE ISSUE AND SALE OF THE
OVERALLOTMENT UNITS OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ILLEGAL OR INVALID.

 

4

--------------------------------------------------------------------------------



 


ARTICLE 4


 


REPRESENTATIONS AND WARRANTIES


 


4.1.                                  REPRESENTATIONS AND WARRANTIES OF RTEA. 
RTEA REPRESENTS AND WARRANTS TO CLOUD PEAK AS FOLLOWS:


 


4.1.1.                         ORGANIZATION; GOOD STANDING; QUALIFICATION OF
RTEA.  RTEA IS A DELAWARE CORPORATION, DULY ORGANIZED AND VALIDLY EXISTING UNDER
THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING UNDER SUCH LAWS.  RTEA
HAS THE REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS
BUSINESS IN ALL MATERIAL RESPECTS.  RTEA IS IN GOOD STANDING AND QUALIFIED TO DO
BUSINESS IN EVERY JURISDICTION WHERE THE FAILURE TO SO QUALIFY WOULD HAVE A
MATERIAL ADVERSE EFFECT ON ITS BUSINESS OR FINANCIAL CONDITION OR ON RTEA’S
ABILITY TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


4.1.2.                         ORGANIZATION; GOOD STANDING; QUALIFICATION OF CPE
LLC.  CPE LLC IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED AND VALIDLY
EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING UNDER
SUCH LAWS.  CPE LLC HAS THE REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES
AND TO CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS.  CPE LLC IS IN GOOD
STANDING AND QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION WHERE THE FAILURE TO
SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS OR FINANCIAL
CONDITION OR ON RTEA’S ABILITY TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


4.1.3.                         AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE SALE OF THE UNITS AND THE OVERALLOTMENT
UNITS IS WITHIN THE POWER OF AND HAS BEEN DULY AUTHORIZED BY RTEA.  THIS
AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF RTEA
ENFORCEABLE AGAINST RTEA IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED
BY (I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS OF
GENERAL APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND (II) THE EFFECT OF RULES OF LAW GOVERNING THE AVAILABILITY
OF EQUITABLE REMEDIES.


 


4.1.4.                         TITLE TO THE MEMBERSHIP UNITS.  RTEA OWNS, AND
HAS GOOD AND MARKETABLE TITLE TO THE UNITS AND THE OVERALLOTMENT UNITS IT HAS
AGREED TO SELL PURSUANT TO THE TERMS OF THIS AGREEMENT.  EXCEPT FOR ANY
RESTRICTIONS SET FORTH IN THE LLC AGREEMENT, RTEA HOLDS SUCH UNITS AND THE
OVERALLOTMENT UNITS FREE AND CLEAR OF ANY ENCUMBRANCE.


 


4.1.5.                         CONSENTS.  EXCEPT AS HAVE BEEN PREVIOUSLY
OBTAINED OR MADE, NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR DESIGNATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY ON
THE PART OF CPE LLC OR RTEA IS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


4.2.                                  REPRESENTATIONS AND WARRANTIES OF CLOUD
PEAK.  CLOUD PEAK HEREBY REPRESENTS AND WARRANTS TO RTEA AS FOLLOWS:


 


4.2.1.                         ORGANIZATION; GOOD STANDING; QUALIFICATION. 
CLOUD PEAK IS A CORPORATION, DULY

 

5

--------------------------------------------------------------------------------



 


ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF DELAWARE AND IS IN
GOOD STANDING UNDER SUCH LAWS.  CLOUD PEAK HAS THE REQUISITE POWER AND AUTHORITY
TO CONDUCT ITS BUSINESS IN ALL MATERIAL RESPECTS.  CLOUD PEAK IS IN GOOD
STANDING AND QUALIFIED TO DO BUSINESS IN EVERY JURISDICTION WHERE THE FAILURE TO
SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS BUSINESS OR FINANCIAL
CONDITION OR ON ITS ABILITY TO ENTER INTO THIS AGREEMENT OR TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


4.2.2.                         AUTHORIZATION.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CPE NOTE AND THE PURCHASE OF THE UNITS AND
OVERALLOTMENT UNITS ARE WITHIN THE POWERS OF AND HAVE BEEN DULY AUTHORIZED BY
CLOUD PEAK.  BOTH THIS AGREEMENT AND, WHEN DULY EXECUTED, THE CPE NOTE,
CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF CLOUD PEAK ENFORCEABLE
AGAINST CLOUD PEAK IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS MAY BE LIMITED BY
(I) APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY AND (II) THE EFFECT OF RULES OF LAW GOVERNING THE AVAILABILITY OF
EQUITABLE REMEDIES.


 


4.2.3.                         CONSENTS.  EXCEPT AS HAVE BEEN PREVIOUSLY
OBTAINED OR MADE, NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR DESIGNATION,
DECLARATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER THIRD PARTY ON
THE PART OF CLOUD PEAK IS REQUIRED IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


ARTICLE 5


 


MISCELLANEOUS


 


5.1.                                  FURTHER ASSURANCES.  FROM TIME TO TIME
AFTER THE DATE HEREOF, EACH OF THE PARTIES TO THIS AGREEMENT SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE OTHER PARTY HERETO SUCH FURTHER DOCUMENTS AND
INSTRUMENTS AND SHALL DO AND CAUSE TO BE DONE SUCH FURTHER ACTS AS EACH PARTY
SHALL REASONABLY REQUEST TO CARRY OUT MORE EFFECTIVELY THE PROVISIONS AND
PURPOSES OF THIS AGREEMENT.


 


5.2.                                  ASSIGNMENT. NEITHER PARTY TO THIS
AGREEMENT SHALL ASSIGN, TRANSFER OR OTHERWISE ALIENATE ANY OR ALL OF ITS RIGHTS,
OBLIGATIONS OR INTEREST UNDER THIS AGREEMENT, WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT MAY BE GRANTED OR WITHHELD IN SUCH
OTHER PARTY’S SOLE DISCRETION. ANY ATTEMPTED TRANSFER IN VIOLATION OF THE
PREVIOUS SENTENCE SHALL BE INVALID AND INEFFECTIVE AB INITIO.


 


5.3.                                  GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL.


 


5.3.1.                         THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF NEW YORK TO THE
RIGHTS AND DUTIES OF THE PARTIES.


 


5.3.2.                         EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SUBMIT TO THE SOLE AND EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN

 

6

--------------------------------------------------------------------------------



 


DISTRICT OF NEW YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY (THE “NEW YORK COURTS”) FOR ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE NEGOTIATION, VALIDITY OR
PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED THEREBY (AND
AGREES NOT TO COMMENCE ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING RELATING
THERETO EXCEPT IN SUCH COURTS), INCLUDING TO ENFORCE ANY SETTLEMENT, ORDER OR
AWARD.  EACH PARTY HERETO:


 


5.3.2.1.               CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN
ANY MANNER PERMITTED BY THE LAWS OF THE STATE OF NEW YORK, AND ALSO AGREES THAT
SERVICE OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT
ITS ADDRESS SPECIFIED PURSUANT TO SECTION 5.5 IS SUFFICIENT AND REASONABLY
CALCULATED TO GIVE ACTUAL NOTICE;


 


5.3.2.2.               AGREES THAT THE NEW YORK COURTS SHALL BE DEEMED TO BE A
CONVENIENT FORUM; AND


 


5.3.2.3.               WAIVES AND AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE), IN ANY SUCH LEGAL PROCEEDING COMMENCED IN THE NEW YORK
COURTS THAT SUCH PARTY IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF SUCH
COURT, THAT SUCH LEGAL PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
THAT THE VENUE OF SUCH PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR THEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.


 


5.3.3.                         IN THE EVENT OF ANY ACTION OR OTHER PROCEEDING
RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF ANY PROVISION OF THIS
AGREEMENT, THE PREVAILING PARTY (AS DETERMINED BY THE COURT) SHALL BE ENTITLED
TO PAYMENT BY THE NON-PREVAILING PARTY OF ALL COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) INCURRED BY THE PREVAILING PARTY, INCLUDING ANY
COSTS AND EXPENSES INCURRED IN CONNECTION WITH ANY CHALLENGE TO THE JURISDICTION
OR THE CONVENIENCE OR PROPRIETY OF VENUE OF PROCEEDINGS BEFORE THE NEW YORK
COURTS.


 


5.3.4.                         EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL ACTION OR OTHER LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY
, AMONG OTHER THINGS, THE MUTUAL WAIVERS SET FORTH IN THIS SECTION 5.3.4.


 


5.4.                                  SPECIFIC PERFORMANCE. EACH OF THE PARTIES
HERETO ACKNOWLEDGES AND AGREES THAT THE OTHER PARTY WOULD BE IRREPARABLY DAMAGED
IF ANY OF THE PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED IN ACCORDANCE WITH
THEIR SPECIFIC TERMS AND THAT ANY BREACH OF THIS AGREEMENT BY A PARTY COULD NOT
BE ADEQUATELY COMPENSATED IN ALL CASES BY MONETARY DAMAGES ALONE.  ACCORDINGLY,
IN ADDITION TO ANY OTHER RIGHT OR REMEDY TO WHICH EACH PARTY MAY BE ENTITLED, AT
LAW

 

7

--------------------------------------------------------------------------------



 


OR AT EQUITY, EACH PARTY SHALL BE ENTITLED TO ENFORCE ANY PROVISION OF THIS
AGREEMENT BY A DECREE OF SPECIFIC PERFORMANCE AND TO TEMPORARY, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF TO PREVENT BREACHES OR THREATENED BREACHES OF ANY
PROVISIONS OF THIS AGREEMENT, WITHOUT POSTING ANY BOND OR OTHER UNDERTAKING.


 


5.5.                                  NOTICES.  ANY NOTICE, INSTRUCTION,
DIRECTION OR DEMAND REQUIRED UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN
WRITING AND SHALL BE DULY GIVEN UPON DELIVERY, IF DELIVERED BY HAND, FACSIMILE
TRANSMISSION OR MAIL (WITH POSTAGE PREPAID), TO THE FOLLOWING ADDRESSES:


 


IF TO CLOUD PEAK, TO:


 


CLOUD PEAK ENERGY INC.
GENERAL COUNSEL
505 S. GILLETTE AVENUE
GILLETTE, WYOMING 82716
(307) 687-6000
FAX: (307) 687-6059


 


IF TO RTEA, TO:


 


RIO TINTO ENERGY AMERICA INC.
LEGAL DEPARTMENT
4700 DAYBREAK PARKWAY
SOUTH JORDAN, UTAH 84095
(801) 204-2000
FAX: (801) 204-2892


 

With a copy to (which shall not constitute notice):

 

Craig Johnson, Esq.
Rio Tinto Services Inc.
224 North 2200 West
Salt Lake City, Utah 84116
(801) 238-2400
Fax: (801) 238-2473

 

or to such other addresses or telecopy numbers as may be specified by like
notice to the other Parties.

 


5.6.                                  SURVIVAL.  THE COVENANTS AND OTHER
AGREEMENTS CONTAINED IN THIS AGREEMENT, AND LIABILITY FOR THE BREACH OF ANY
OBLIGATIONS CONTAINED HEREIN, SHALL SURVIVE EACH OF THE ACQUISITION CLOSING, THE
OVERALLOTMENT ACQUISITION CLOSING AND THE TRANSACTIONS AND SHALL REMAIN IN FULL
FORCE AND EFFECT.

 

8

--------------------------------------------------------------------------------



 


5.7.                                  NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE PARTIES HERETO
AND THEIR RESPECTIVE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.  NOTHING IN
THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON
ANY RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS
AGREEMENT.


 


5.8.                                  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED
ONLY BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO.


 


5.9.                                  WAIVER.  A PROVISION OF THIS AGREEMENT MAY
BE WAIVED ONLY BY A WRITING SIGNED BY THE PARTY INTENDED TO BE BOUND BY THE
WAIVER. A PARTY IS NOT PREVENTED FROM ENFORCING ANY RIGHT, REMEDY OR CONDITION
IN THE PARTY’S FAVOR BECAUSE OF ANY FAILURE OR DELAY IN EXERCISING ANY RIGHT OR
REMEDY OR IN REQUIRING SATISFACTION OF ANY CONDITION, EXCEPT TO THE EXTENT THAT
THE PARTY SPECIFICALLY WAIVES THE SAME IN WRITING.  A WRITTEN WAIVER GIVEN FOR
ONE MATTER OR OCCASION IS EFFECTIVE ONLY IN THAT INSTANCE AND ONLY FOR THE
PURPOSE STATED.  A WAIVER ONCE GIVEN IS NOT TO BE CONSTRUED AS A WAIVER FOR ANY
OTHER MATTER OR OCCASION.  ANY ENUMERATION OF A PARTY’S RIGHTS AND REMEDIES IN
THIS AGREEMENT IS NOT INTENDED TO BE EXCLUSIVE, AND A PARTY’S RIGHTS AND
REMEDIES ARE INTENDED TO BE CUMULATIVE TO THE EXTENT PERMITTED BY LAW AND
INCLUDE ANY RIGHTS AND REMEDIES AUTHORIZED IN LAW OR IN EQUITY.


 


5.10.                            SEVERABILITY.  IF ANY TERM OR OTHER PROVISION
OF THIS AGREEMENT SHALL BE DETERMINED BY A COURT, ADMINISTRATIVE AGENCY OR
ARBITRATOR TO BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH INVALIDITY, ILLEGALITY
OR UNENFORCEABILITY SHALL NOT RENDER THE ENTIRE AGREEMENT INVALID. RATHER, THIS
AGREEMENT SHALL BE CONSTRUED AS IF NOT CONTAINING THE PARTICULAR INVALID,
ILLEGAL OR UNENFORCEABLE PROVISION, AND ALL OTHER PROVISIONS OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO EITHER PARTY. UPON SUCH DETERMINATION THAT ANY TERM
OR OTHER PROVISION IS INVALID, ILLEGAL OR UNENFORCEABLE, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL
INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END
THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW.


 


5.11.                            COUNTERPARTS AND SIGNATURE.  THIS AGREEMENT MAY
BE EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
AND ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT MAY BE EXECUTED BY ELECTRONIC TRANSMISSION,
INCLUDING BY FACSIMILE OR ELECTRONIC MAIL, BY EACH PARTY HERETO OF A SIGNED
SIGNATURE PAGE HEREOF TO THE OTHER PARTY.


 


5.12.                            CHARACTERIZATION.  IT IS INTENDED BY THE
PARTIES HERETO THAT EACH OF THE ACQUISITIONS OF COMMON MEMBERSHIP UNITS PURSUANT
TO SECTIONS 2.1 AND 3.1 OF THIS AGREEMENT BE CHARACTERIZED AS THE PURCHASE OF
INTERESTS IN AN ENTITY TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX
PURPOSES AND SUBJECT THEREBY TO SECTION 743 OF THE CODE.  EACH OF RTEA AND CLOUD
PEAK AGREES, UNLESS OTHERWISE REQUIRED BY A CHANGE IN LAW, REGULATION, WRITTEN
INTERPRETATION THEREOF OR AS MAY BE REQUIRED BY A “DETERMINATION” AS DEFINED IN
SECTION 1313(A) OF THE CODE FOLLOWING THE DATE OF THIS AGREEMENT, TO FILE TAX
RETURNS AND REPORTS CONSISTENT WITH SUCH CHARACTERIZATION.

 

9

--------------------------------------------------------------------------------



 


5.13.                           INTERPRETATION OF AGREEMENT.


 


5.13.1.                  AS USED IN THIS AGREEMENT, THE WORDS “INCLUDE” AND
“INCLUDING,” AND VARIATIONS THEREOF, SHALL NOT BE DEEMED TO BE TERMS OF
LIMITATION, AND SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


 


5.13.2.                  UNLESS OTHERWISE SPECIFIED, REFERENCES IN THIS
AGREEMENT TO “ARTICLES”, “SECTIONS” AND “EXHIBITS” ARE INTENDED TO REFER TO
ARTICLES OF, SECTIONS OF, AND EXHIBITS TO, THIS AGREEMENT.


 


5.13.3.                  THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS
AGREEMENT ARE SOLELY FOR THE PURPOSE OF REFERENCE, ARE NOT PART OF THE AGREEMENT
OF THE PARTIES AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR INTERPRETATION OF
THIS AGREEMENT.


 


5.13.4.                  EACH PARTY HERETO AND ITS COUNSEL COOPERATED IN
DRAFTING AND PREPARATION OF THIS AGREEMENT AND THE DOCUMENTS REFERRED TO IN THIS
AGREEMENT.  ANY RULE OF LAW OR ANY LEGAL DECISION THAT WOULD REQUIRE
INTERPRETATION OF ANY AMBIGUITIES IN THIS AGREEMENT AGAINST THE PARTY THAT
DRAFTED IT IS OF NO APPLICATION AND IS HEREBY EXPRESSLY WAIVED.


 

[Signature page to follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

By:

/s/ Colin Marshall

 

Name:

Colin Marshall

 

Title:

President and CEO

 

 

 

 

 

RIO TINTO ENERGY AMERICA INC.

 

 

 

 

 

By:

/s/ James P. Berson

 

Name:

James P. Berson

 

Title:

Authorized Agent

 

 

[Acquisition Agreement Signature Page]

 

--------------------------------------------------------------------------------